memEXAMINER AMENDMENT

Claim 1 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 9 and 10, directed to an aspect of the product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. The restriction requirement, mailed on June 2, 2020, has been withdrawn.

2.	Please rejoin Claims 9 and 10.


REASONS FOR ALLOWANCE



3.	Claims 1, 3-5 and 7-14 allowed.



4.	The following is an examiner’s statement of reasons for allowance:

With respect to claim 1, Mullins and the other cited references no longer teach of the claimed invention as a whole.

Please note significant elements, such as:



To clarify, there are a plurality of first and second protruding portion which are positioned relative to an inner side/outer edge of the cover member. This level of detail, in addition to the other claim limitations, work together in a way of connections and positioning that is not taught by the prior art.

Prior art, taken alone or in combination, do not teach of the claim limitations, not to this level of detail.

Conclusions
5.	Any comments considered necessary by applicant must be submitted no later the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621